Citation Nr: 1550164	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to an initial rating higher than 10 percent for cervical spine disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.

These appeals to the Board of Veterans' Appeals (Board) are from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2015, the Veteran had a personal hearing with the undersigned Veterans Law Judge.

The claim for a TDIU has been added for consideration, and is part and parcel of his claim for an increased rating for his cervical spine, because the evidence suggests that his neck prevents him from working as a truck driver.  

In this decision, the Board is granting a higher initial rating  for the Veteran's cervical spine disability.  The issue of whether he is entitled to an even higher rating is being REMANDED, along with his service connection and TDIU claims, to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's cervical spine disability manifests with limited motion and abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating under DC 5242 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.71a, DC 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The Veteran's cervical spine disability is currently rated as 10 percent disabling under DC 5242, which pertains to cervical strain.  38 C.F.R. § 4.71a, DC 5237 (2014).  DC 5242 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Id.  Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the thoracolumbar spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for limited forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2015).  

The Board notes the evidence pertaining to his cervical spine requires additional development, but there is evidence already of record clearly showing entitlement to a higher initial rating.  The January 2008 VA examination included X-rays, which show cervical kyphosis as a result of degenerative disc disease.  The cervical spine should normally show lordosis, and kyphosis in the cervical spine is an abnormal condition.  Accordingly, a 20 percent initial rating is warranted.  Id.

As this issue is being remanded for further development, further discussion of the evidence is unnecessary.


ORDER

A 20 percent initial rating is granted for cervical spine disability.


REMAND

All claims require additional development.

In regards to his neck, an updated VA examination should be conducted.  He has also been shown to have radicular pain, which should be more thoroughly investigated.

In regards to a chronic sinus disability, the Board notes the Veteran served at Fort McClellan.  Fort McClellan was home to the U.S. Army Military Police School, and the U.S. Army Chemical School, which was the principal chemical and biological training center for the U.S. Department of Defense from 1951 to 1973.  The Fort was the only facility in the country where live chemical agents were used during training.  Part of the base was used as a radiological training area for simulated large area radioactive contamination (fallout) from the surface detonation of a small yield nuclear weapon.  The Fort also had facilities for storage and disposal of nuclear, biological, and chemical weapons.  In 1999, the Fort was declared a toxic site and closed.  Given that he was stationed there, development as to toxic exposure as a cause for sinus disability must occur.

His TDIU claim is inextricably intertwined with his cervical spine disability.  The evidence shows that his neck disability precludes working as a truck driver, but it also shows he has two years of college.  It is unclear whether he has other training or education that he may resort to for employment purposes.  On remand, a social and industrial survey should be conducted.

Finally, an attempt should be made to obtain additional treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his neck and his sinuses, and make arrangements to obtain all records not already associated with the claims file.

Ensure a complete set of VA treatment records is associated with the claims file.  To that end, conduct a search for archived records from the Madison, Wisconsin, VAMC starting from the January 1975.

2.  The AOJ should attempt to verify whether the Veteran was exposed to any chemicals or any other hazardous materials while stationed at Fort McClellan. Such attempts should be documented in the claims file.

3.  His STRs do not appear complete.  Conduct a search for additional STRs to include records of inpatient or clinical care.

4.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that sinusitis is related to service, including as due to any possible exposures while serving at Fort McClellan.  The examiner is asked to review the claims file and medical evidence prior to the examination.

The Veteran asserts that he started having sinus problems during service.  He complained of frequent stuffiness and occasional nosebleeds.  He said that it was worse in the mornings.  He said that he was given inhalers and antibiotics but they did not really help.  His STRs show complaints in September 1974.  He was diagnosed with sinusitis at that time.  His separation examination notes no abnormalities, but the record does not contain a contemporaneous medical history form completed by the Veteran.  The Veteran has alleged persistent sinusitis and sinus symptomatology since service, which the examiner is asked to consider as credible.

The examiner is asked to conduct research of relevant medical literature to address the question as to whether toxic exposures at Fort McClellan led to the Veteran's sinusitis.  He was stationed there for approximately one year.

All opinions are to be supported with explanatory rationale, including citation to evidence in the records and/or medically accepted knowledge.
5.  Schedule the Veteran for an appropriate examination for a report on the current severity of his cervical spine.  Range of motion measurements should be made with a goniometer, and the examiner should state the point at which any pain is demonstrated.  The functional effects of should also be discussed.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If unable to offer a specific opinion as to the additional degrees, then the examiner is asked to provide examples of actions that are affected by the flares. 
The examiner should indicate additional functional loss.  

The Veteran has alleged that flares of pain are so severe that he is unable to move his head in certain directions.  The examiner is asked whether his flares are so severe as to result in the equivalent of ankylosis, and if so, whether it is favorable or unfavorable.

A complete rationale for all opinions expressed should be provided. 

6.  Schedule a social and industrial survey with an appropriate treatment provider for a report on the Veteran's employability.  His education and training may be taken into consideration but not his age.  The record shows he has two years of college, and that the majority of his work over the years was as a truck driver.  He is currently service-connected for the neck only, but if sinusitis is granted following development, that disability must also be considered.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


